United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 05-41532
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LEONARDO ALVARADO-BLANCO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:04-CR-141-2
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Leonardo Alvarado-Blanco appeals his guilty-plea conviction

and 210-month sentence for conspiracy to manufacture, distribute,

or possess with intent to distribute more than 500 grams of a

mixture containing methamphetamine.    His plea agreement included

a waiver of appeal provision, with an exception for, among other

things, a claim of ineffective assistance of counsel that affects

the validity of the waiver itself.    The record reflects that the

district court admonished Alvarado-Blanco at the plea hearing

regarding the appeal waiver and that he stated that he understood

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41532
                                -2-

the waiver.   See United States v. McKinney, 406 F.3d 744, 746

(5th Cir. 2005).

     Alvarado-Blanco argued in his opening brief that his

appointed trial counsel was ineffective during plea negotiations

such that the appeal waiver was invalid.   However, he concedes in

his reply brief that this argument was premised on a misreading

of the plea agreement.   For the first time in his reply brief,

Alvarado-Blanco criticizes retained counsel’s performance at

sentencing.   Alvarado-Blanco explicitly stated in his opening

brief that counsel’s performance at sentencing was irrelevant to

his appeal.   This court will not reach arguments raised for the

first time in a reply brief.   United States v. Prince, 868 F.2d

1379, 1386 (5th Cir. 1989).

     Accordingly, Alvarado-Blanco’s conviction and sentence are

AFFIRMED.